                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                              EASTERN DIVISION

JALEON KELLY,                           )
                                        )
      Plaintiff,                        )
                                        )
v.                                      )       CASE NO. 3:18-cv-149-WKW-GMB
                                        )       [WO]
WAL-MART STORES EAST, LP,               )
                                        )
      Defendant.                        )

                                    ORDER

      For good cause, it is ORDERED that the pending Report and Recommendation

(Doc. 35) is VACATED. A new recommendation addressing Defendant’s Motion to

Dismiss (Doc. 27) will issue.

      DONE on the 14th day of February, 2019.
